 

Exhibit 10.3

﻿

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of January 1,
2019 (the “Effective Date”), by and between The First of Long Island Corporation
(the “Company”), The First National Bank of Long Island (the “Bank”; and
together with the Company, “FLIC”) and Anne Marie Stefanucci (“Executive”).    

WHEREAS,  FLIC wishes to assure itself of the continued services of Executive
for the period and in accordance with the terms provided in this Agreement; and

WHEREAS, in order to induce Executive to remain in the employ of FLIC and to
provide further incentive for Executive to achieve the financial and performance
objectives of FLIC, the parties desire to enter into this Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.



TERM.

(a)Term.  The term of this Agreement and the period of Executive’s employment
hereunder shall begin as of the Effective Date and shall continue for
twenty-four (24) full calendar months thereafter (the “Employment Period,” which
shall include any periods covered by renewals hereunder).  Subject to Section
4(d), commencing on January 1, 2020, and continuing on January 1 of each year
thereafter (the “Anniversary Date”), this Agreement shall renew for an
additional twelve months such that the remaining term shall be twenty-four
months (24) months unless written notice of non-renewal is provided to Executive
at least thirty (30) days prior to any such Anniversary Date.     

﻿

2.



EMPLOYMENT; CAPACITY; DUTIES.

(a)Employment.  During the Employment Period Executive shall be employed in the
capacity of Executive Vice President of the Company and the Bank and Chief
Credit Officer of the Bank (the “Executive Position”) and shall have such other
senior executive title as may from time to time be determined by the Boards of
Directors. Executive shall have such duties and responsibilities as usually
appertain to the Executive Position, as well as those as shall be assigned by
the Chief Executive Officer or by the Board of Directors.  The Executive shall
report to the Chief Executive Officer. 

(b)Service on Other Boards.  Executive agrees to devote her full time and
attention and best efforts to the faithful and diligent performance of
Executive’s duties to FLIC, and Executive shall serve and further the best
interests and enhance the reputation of FLIC to the best of Executive’s ability.
Nothing herein shall be construed as preventing Executive from serving as a
member of the board of directors of any non-profit organization (of which the
Board shall be notified prior to the commencement of service) or, with the
consent of the Board of Directors, of any for-profit organization, in either
case subject to and consistent with applicable laws.    





--------------------------------------------------------------------------------

 

Executive’s service on boards of non-profits and for-profit organizations in
effect as of the date of this Agreement and as to which the Board has been
previously notified, may be continued.

3.



COMPENSATION, BENEFITS AND REIMBURSEMENT.

(a)Base Salary.  In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, Executive shall receive
an annual base salary of $175,880 per year (“Base Salary”).    Such Base Salary
will be payable in accordance with the customary payroll practices of the Bank.
   During the term of this Agreement, the Board may increase, but not decrease,
Executive’s Base Salary.  Any increase in Base Salary will become the “Base
Salary” for purposes of this Agreement.

﻿

(b)Bonus.  Executive shall be entitled to participate in any bonus plan or
arrangement of FLIC (including both any short-term and long-term incentive
program) in which senior management is eligible to participate.  Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of the
other compensation to which Executive is entitled under this Agreement.  The
terms of FLIC’s short-term and long-term incentive plans or programs shall
determine the bonuses payable thereunder, if any, to Executive following
Executive’s termination of employment. 

﻿

(c)Benefit Plans.  Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
FLIC, on the same terms and conditions as such plans are available to other
employees and officers of FLIC.  Without limiting the generality of the
foregoing provisions of this Section 3(c), Executive also will be entitled to
participate in any employee benefit plans including but not limited to
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, or any other employee benefit plan or arrangement made available by the
Bank in the future to management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements as applicable to other management employees.  Except as otherwise
provided herein, the terms of FLIC’s benefit plans or arrangements shall
determine the benefits payable thereunder, if any, to Executive following
Executive’s termination of employment or retirement. 

﻿

(d)Vacation.  Executive will be entitled to paid vacation, as well as sick
leave, holidays and other paid absences, in accordance with the Bank’s policies
and procedures for officers.  Any unused paid time off during an annual period
will be treated in accordance with the Bank’s personnel policies as in effect
from time to time. 

﻿

(e)Expense Reimbursements.  FLIC will reimburse Executive for all reasonable
travel, entertainment and other reasonable expenses incurred by Executive during
the course of performing Executive’s obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of Executive’s duties under this
Agreement.  Furthermore, the Bank shall pay or reimburse Executive for the full
cost of the use of an automobile that is mutually agreeable to the Bank and
Executive.  Executive shall comply with the reasonable reporting and expense
limitations on the use of such automobile as the Bank may establish from time to
time.  All reimbursements shall be made as soon as practicable upon
substantiation of such expenses by Executive in accordance with the applicable
policies and procedures of the Bank. 





2

--------------------------------------------------------------------------------

 

﻿

4.



TERMINATION AND COMPENSATION PAYABLE FOLLOWING TERMINATION.    

Executive’s employment under this Agreement may be terminated in the following
circumstances:

(a)Death.  This Agreement shall terminate upon Executive’s death, in which event
Executive’s estate or beneficiary shall be entitled to receive the compensation
and vested benefits due Executive as of the date of Executive’s death, and
neither Executive, nor Executive’s estate or beneficiary, shall have a right to
receive any compensation or benefits under this Agreement thereafter.

﻿

(b)Disability.  FLIC may terminate Executive’s employment upon her becoming
“Totally Disabled,” in which event Executive shall be entitled to receive the
compensation and vested benefits due Executive as of the date of Executive’s
termination, and Executive shall have no right to receive any other compensation
or benefits under this Agreement.  For purposes of this Agreement, Executive
shall be “Totally Disabled” if Executive is physically or mentally incapacitated
so as to render Executive incapable of performing the essential functions of her
position under this Agreement even with reasonable accommodation. Executive’s
receipt of disability benefits under the Bank’s long-term disability plan, if
any, or receipt of Social Security disability benefits shall be deemed
conclusive evidence of Total Disability for purpose of this Agreement; provided,
however, that in the absence of Executive’s receipt of such long-term disability
benefits or Social Security benefits, the Board may, in its reasonable
discretion but based upon appropriate medical evidence, determine that Executive
is Totally Disabled.    

﻿

(c)Termination for Cause.  The Board may immediately terminate Executive’s
employment for “Cause” at any time upon written notice to Executive.  Executive
shall have no right to receive compensation or other benefits under this
Agreement or otherwise from FLIC for any period after termination for Cause,
except for compensation or benefits that have already been earned or vested as
of the date of termination.  For purposes of this Agreement, “Termination for
Cause” shall mean termination because of, in the good faith determination of the
Board: (i) Executive’s conviction (including conviction on a nolo contendere
plea) of a felony or of any lesser criminal offense involving moral turpitude,
fraud or dishonesty; (ii) the willful commission by Executive of a criminal or
other act that, in the reasonable judgment of the Board will likely cause
substantial economic damage to the Company or the Bank or substantial injury to
the business reputation of the Company or Bank; (iii) the commission by
Executive of an act of fraud in the performance of her duties on behalf of the
Company or Bank; (iv) the continuing willful failure of Executive to perform her
employment duties to the Company or Bank after thirty (30) days’ written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to Executive
by the Board; (v) an order of a federal or state regulatory agency or a court of
competent jurisdiction requiring the termination of Executive’s employment by
the Company or the Bank; or (vi) a material breach by Executive of any provision
of this Agreement.

﻿

(d)Retirement.  This Agreement and the obligations hereunder shall expire on
December 31 of the calendar year in which Executive attains Normal Retirement
Age (“Retirement



3

--------------------------------------------------------------------------------

 

Age Termination Date”). For purposes of this Agreement, “Normal Retirement Age”
shall mean age 65.  Nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the Retirement Age Termination
Date, provided that Executive shall not be entitled to any benefits or payments
under this Agreement upon termination of Executive’s employment following
Retirement Age Termination Date (unless the Extended Employment Period is in
effect ).  Notwithstanding the foregoing, upon written notice to Executive, FLIC
may extend the term of this Agreement for an additional two year period beyond
the Retirement Age Termination Date (the “Extended Employment Period”).

﻿

(e)Voluntary Termination by Executive.  Executive may voluntarily terminate
employment during the term of this Agreement upon 30 days’ prior written notice
to the Board.  FLIC may accelerate the date of termination upon receipt of
written notice of Executive’s voluntary termination.

﻿

(f)Termination Without Cause or With Good Reason. 

﻿

(A)



The Board may terminate Executive’s employment at any time for any reason upon
no less than 30 days’ written notice (a termination “Without Cause”), and
Executive may, by written notice to the Board, terminate her employment at any
time within 90 days following an event constituting “Good Reason,” as defined
below (a termination “With Good Reason”); provided, however, that FLIC shall
have 30 days to cure the “Good Reason” condition, but FLIC may waive its right
to cure.  Executive’s notice of termination With Good Reason shall notify the
Company of the event that constitutes Good Reason.

(B)



“Good Reason” exists if, without Executive’s express written consent, any of the
following occurs:

(A)



the failure to appoint Executive during the Employment Period to the Executive
Position;

(B)



a reduction in Executive’s Base Salary;   

(C)



the failure of the Bank to maintain Executive’s participation under the Bank’s
employee benefit, retirement, or material fringe benefit plans, policies,
practices, or arrangements in which Executive participates. For this purpose,
the Bank may eliminate and/or modify existing employee benefit, retirement, or
fringe benefit plans and coverage levels on a consistent and non-discriminatory
basis applicable to all such executives; or

(D)



a relocation of Executive’s principal place of employment by more than 50 miles
from Executive’s principal place of employment as of the initial Effective Date
of this Agreement.

﻿

(g)Compensation Payable Following Termination of Employment.  Upon termination
of Executive’s employment under this Agreement, Executive (or, if applicable,
her beneficiary) shall be entitled to receive the following compensation:





4

--------------------------------------------------------------------------------

 

﻿

(i)Earned but Unpaid Compensation.  FLIC shall pay Executive any accrued but
unpaid Base Salary for services rendered to the date of termination, any accrued
but unpaid expenses required to be reimbursed under this Agreement, and any
vacation accrued to the date of termination in accordance with the Bank’s
personnel policies.

(ii)Other Compensation and Benefits.  Except as may be provided under this
Agreement,

(A)



any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 3(b) and (c) above shall be determined
and paid in accordance with the terms of such plans, policies and arrangements,
and

(B)



Executive shall have no right to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to future
periods after such termination or resignation.

﻿

(h)Additional Compensation Payable Following Termination Without Cause or
Termination with Good Reason. 

(i)In addition to the compensation set forth in Section 4(g) above, Executive
will receive the additional compensation and benefits set forth in this
paragraph (h), if the following requirements are met:

(A)



Executive’s employment is terminated pursuant to Section 4(f) above (Termination
Without Cause or Termination for Good Reason), including a termination following
a Change in Control; and

(B)



Executive executes a release of her claims against the Bank, the Company and any
affiliate, and their officers, directors, successors and assigns (the
“Release”), the form of which release is attached to this Agreement. The Release
must be executed and become irrevocable by the 60th day following the date of
Executive’s termination of employment; provided that if the 60 day period spans
two (2) calendar years, then, to the extent necessary to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the payments
and benefits described in this Section 4(h) will be paid, or commence, in the
second calendar year.

(ii)If Executive meets the requirements described in clause (i) above,

(A)



FLIC shall pay Executive, or in the event of Executive’s subsequent death,
Executive’s beneficiary or estate, a cash lump sum payment equal to the sum of:

(i)two times Base Salary at the rate in effect immediately prior to her date of
termination, plus 

(ii)an amount equal to the product of: (I) the reasonably estimated monthly cost
of the medical, dental and vision



5

--------------------------------------------------------------------------------

 

insurance coverage maintained by the Bank for Executive immediately prior to
Executive’s date of termination; multiplied by  (II)  twenty-four  (24).

Such amount shall be paid to Executive in a lump sum within ten (10) days
following Executive’s date of termination, or if later, following the seventh
(7th) day after Executive’s execution of the Release required under Section
4(h)(i)(B) hereof.

﻿

5.



CHANGE IN CONTROL.

(a)Change in Control Defined.  For purposes of this Agreement, the term “Change
in Control” shall mean the occurrence of any of the following events:

(A)



Merger:  The Bank or the Company merges into or consolidates with another entity
whereby the Bank or the Company is not the surviving entity, or the Bank or the
Company merges another bank or corporation into the Bank or the Company, and as
a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(B)



Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 50% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (B) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(C)



Change in Board Composition:  During any period of two (2) consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (C), each director who is first elected by the
board (or first nominated by the board for election by the stockholders) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the Board as the result
of a directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank or by the Federal Deposit Insurance
Corporation (“FDIC”) shall be deemed to have also been a director at the
beginning of such period; or

(D)



Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.





6

--------------------------------------------------------------------------------

 

(b)280G Net-Best Benefit.   Notwithstanding the preceding Sections of this
Agreement, if the payments and benefits to be afforded to Executive under
Section 4(h) hereof (the “Severance Benefits”) either alone or together with
other payments and benefits which Executive has the right to receive from FLIC
(or any affiliate) would constitute a “parachute payment” under Section 280G of
the Code, and but for this Section 5(b), would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Severance
Benefits shall be reduced (the “Benefit Reduction”) by the minimum amount
necessary to result in no portion of the Severance Benefits being subject to the
Excise Tax, provided, however, that the Benefit Reduction shall only occur if
such reduction would result in Executive’s “Net After-Tax Amount” attributable
to the Severance Benefits being greater than it would be if no Benefit Reduction
was effected.  For this purpose, “Net After-Tax Amount” shall mean the net
amount of Severance Benefits Executive is entitled to under this Agreement after
giving effect to all federal, state and local taxes which would be applicable to
such payments and benefits, including but not limited to, the Excise
Tax.  Nothing contained herein shall result in the reduction of any payments or
benefits to which Executive may be entitled upon termination of employment
and/or a change in control other than as specified in this Section 5(b), or a
reduction in the Severance Benefits below zero. 

﻿

(c)Extension of Employment Period.    In the event FLIC has entered into an
agreement to effect a transaction that would be considered a Change in Control
during the Employment Period, the Employment Period shall be extended
automatically for a period ending on, and including, the 30th day following the
effective date of the Change in Control (to the extent the Employment Period
would otherwise expire, without regard to the foregoing, prior to the completion
of such period).  

 

6.



COVENANTS OF EXECUTIVE.

(a)Non-Solicitation/Non-Compete. 

(i)Executive hereby covenants and agrees that, during the “Restricted Period”
and except as provided in clause (ii) below, Executive shall not, without the
written consent of FLIC, either directly or indirectly:

(A)



solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of FLIC, or any of its respective
subsidiaries or affiliates, to terminate her or her employment with FLIC and/or
accept employment with another employer; or

(B)



become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, commercial bank, credit union,
bank or bank holding company, any mortgage or loan broker or any other entity
(excluding not-for-profit entities other than credit unions) that competes with
the business of FLIC or any of their direct or indirect subsidiaries or
affiliates, or that has a headquarters, or one or more



7

--------------------------------------------------------------------------------

 

offices, within New York City or in the Counties of Nassau or Suffolk, New York
(the “Restricted Territory”); or

(C)



solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of FLIC to terminate an
existing business or commercial relationship with FLIC. 

(ii)The restrictions contained in Section 6(a)(i)(B) above shall not apply in
the event of a Termination for Cause, or in the event of a termination of
employment following a Change in Control.

(iii)For purposes of this paragraph (a), the “Restricted Period” shall be a
period of one  (1) year following Executive’s termination of employment with
FLIC.

﻿

(b)Confidentiality.  Executive recognizes and acknowledges that the knowledge of
the business activities, plans for business activities, and all other
proprietary information of FLIC, as it may exist from time to time, is valuable,
special and unique assets of the business of FLIC.  Executive will not, during
or after the term of Executive’s employment, disclose any knowledge of the past,
present, planned or considered business activities or any other similar
proprietary information of FLIC to any person, firm, corporation, or other
entity for any reason or purpose whatsoever unless expressly authorized by the
Board or required by law.  Notwithstanding the foregoing, Executive may disclose
any knowledge of banking, financial and/or economic principles, concepts or
ideas which are not solely and exclusively derived from the business plans and
activities of FLIC.  Further, Executive may disclose information regarding the
business activities of FLIC to any bank regulator having regulatory jurisdiction
over the activities of FLIC pursuant to a formal regulatory request.  In the
event of a breach or threatened breach by Executive of the provisions of this
Section, FLIC will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of FLIC or any other similar proprietary
information, or from rendering any services to any person, firm, corporation, or
other entity to whom such knowledge, in whole or in part, has been disclosed or
is threatened to be disclosed.  Nothing herein will be construed as prohibiting
FLIC from pursuing any other remedies available to FLIC for such breach or
threatened breach, including the recovery of damages from Executive.

﻿

(c)Information/Cooperation.  Executive shall, upon reasonable notice, furnish
such information and assistance to FLIC as may be reasonably required by FLIC,
in connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party, and she shall be reimbursed for any
expenses incurred in providing such information and assistance; provided,
however, that Executive shall not be required to provide information or
assistance with respect to any litigation between Executive and FLIC or any
other subsidiaries or affiliates.

﻿

(d)Reliance.  Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive’s compliance with
this Section 6, to the extent applicable.  



8

--------------------------------------------------------------------------------

 

7.



EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between FLIC or any predecessor of
FLIC and Executive, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind expressly
provided elsewhere. 

8.



NO ATTACHMENT; BINDING ON SUCCESSORS.

(a)Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

﻿

(b)FLIC’s obligations under this Agreement shall be binding on any and all
successors or assigns, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of FLIC, in the same manner and to the same extent that FLIC would be required
to perform if no such succession or assignment had taken place.

﻿

9.



MODIFICATION AND WAIVER.

(a)This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. 

﻿

(b)No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

﻿

10.



MISCELLANEOUS PROVISIONS.

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:

(a)FLIC may terminate Executive’s employment at any time, but any termination by
the Board other than termination for Cause shall not prejudice Executive’s right
to compensation or other benefits under this Agreement.  Executive shall have no
right to receive compensation or other benefits for any period after Executive’s
termination for Cause

﻿

(b)Notwithstanding anything herein contained to the contrary, any payments to
Executive pursuant to this Agreement or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359.

﻿





9

--------------------------------------------------------------------------------

 

(c)In the event that FLIC provides written notice of non-renewal of the
Agreement to the Executive in accordance with Section 1 hereof, and Executive’s
employment is terminated subsequent to the expiration of the Employment Period,
the provisions and obligations of the parties under this Agreement shall have
expired and be of no force and effect, and therefore FLIC shall have no
obligations to make payments to Executive under Section 4 of this Agreement.

﻿

(d)The parties intend that this Agreement and any payments and benefits payable
hereunder shall either comply with, or be exempt from, the requirements of Code
Section 409A, and this Agreement shall be maintained, administered, and
interpreted consistent with that intention.  Notwithstanding any provision
herein to the contrary, FLIC makes no representations concerning Executive’s tax
consequences under this Agreement under Code Section 409A, or any other federal,
state, or local tax law.  Executive’s tax consequences will depend, in part,
upon the application of relevant tax law, including Code Section 409A, to the
relevant facts and circumstances.  Notwithstanding anything else in this
Agreement to the contrary (with the exception of Section 4(c)), Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Code Section
409A.  For purposes of this Agreement, a “Separation from Service” shall have
occurred if FLIC and Executive reasonably anticipate that either no further
services will be performed by Executive after the date of termination (whether
as an employee or as an independent contractor) or the level of further services
performed is less than 50 percent of the average level of bona fide services in
the 36 months immediately preceding the termination.  For all purposes
hereunder, the definition of Separation from Service shall be interpreted
consistent with Treasury Regulation Section 1.409A-1(h)(ii). Each payment under
this Agreement is intended to be a “separate payment” and not of a series of
payments for purposes of Code Section 409A. 

﻿

(e)Notwithstanding the foregoing, if Executive is a “specified employee” (i.e.,
a “key employee” of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Agreement is triggered due to Executive’s Separation from Service (other
than due to disability or death), then solely to the extent necessary to avoid
penalties under Section 409A of the Code, no payment shall be made during the
first six (6) months following Executive’s Separation from Service.  Rather, any
payment which would otherwise be paid to Executive during such period shall be
accumulated and paid to Executive in a lump sum on the first day of the seventh
month following such Separation from Service.  All subsequent payments shall be
paid in the manner specified in this Agreement.

﻿

(f)Notwithstanding anything in this Agreement to the contrary, Executive
understands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”) about a possible securities law violation without approval of
FLIC.  Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to FLIC related to the possible securities law violation.  This Agreement
does not limit Executive’s right to receive any resulting monetary award for
information provided to any Government Agency.

﻿





10

--------------------------------------------------------------------------------

 

(g)In the event of Executive’s death, any payments to be made or being made to
Executive under this Agreement shall be made to her beneficiary, who shall be
her surviving spouse, and if there is no surviving spouse, the beneficiary shall
be her daughter, Danielle Stefanucci.  Alternatively, Executive may designate
other beneficiaries.  If Executive’s beneficiaries do not survive her, or if no
beneficiary designation is in effect at the time of Executive’s death, then
payments due thereafter shall be made to the Executive’s estate.

﻿

11.



SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

12.



GOVERNING LAW.

This Agreement shall be governed by the laws of State of New York, but only to
the extent not superseded by federal law.

13.



ARBITRATION.

(a)Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to FLIC and Executive, sitting in a
location selected by the Bank within 50 miles from the main office of the Bank,
in accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.  The cost of
the arbitrator shall be paid by FLIC; all other costs of arbitration shall be
borne by the respective parties.

(b)If Termination For Cause is disputed by Executive, and if it is determined in
arbitration that Executive is entitled to compensation and benefits under
Section 4(h) of this Agreement, the payment of such compensation and benefits by
the Bank shall commence immediately following the date of resolution by
arbitration, with interest due Executive on the cash amount that was not paid
pending arbitration (at the prime rate as published in The Wall Street Journal
from time to time).

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



11

--------------------------------------------------------------------------------

 

14.



NOTICE. 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

﻿

To FLIC:

The First of Long Island Corporation

10 Glen Head Road

Glen Head, New York 11545

Attn: Chairman of the Board

 

 

To Executive:

To the most recent address on file with the Bank. 

﻿

 



﻿

[Signature Page Follows]





12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF,  the parties have executed this Agreement as of the date
first written above. 

﻿

﻿

 

﻿

THE FIRST OF LONG ISLAND

﻿

CORPORATION

﻿

 

By: /s/ Michael N. Vittorio

﻿

Name: Michael N. Vittorio

﻿

Title: President and Chief Executive Officer

﻿

 

﻿

 

﻿

THE FIRST NATIONAL BANK OF

﻿

LONG ISLAND

﻿

 

By: /s/ Michael N. Vittorio

﻿

Name: Michael N. Vittorio

﻿

Title: President and Chief Executive Officer

﻿

 

﻿

 

﻿

EXECUTIVE

﻿

 

By: /s/ Anne Marie Stefanucci

﻿

Anne Marie Stefanucci

﻿

 

﻿

﻿

 

13

--------------------------------------------------------------------------------

 

 

RELEASE

Pursuant to Section 4(h)(ii) of the Employment Agreement between The First of
Long Island Corporation (the “Company”), The First National Bank of Long Island
(the “Bank”) and Anne Marie Stefanucci (“Executive”), effective January 1, 2019
(herein after, the “Agreement”), Executive is entitled to a cash lump sum
severance payment (the “Severance Payment”) in connection with his termination
of employment. As a condition to receiving the Severance Payment, Executive
shall have executed and not timely revoked this release (this “Release”) in
accordance with the terms and conditions below by no later than the 60th day
following Executive’s termination of employment.

Intending to be legally bound, Executive hereby, on behalf of Executive and
Executive’s heirs, executors, administrators, successors and assigns, fully,
finally and forever releases and discharges the Company, the Bank,  as well as
their predecessors, successors and assigns, and all of their respective parent,
subsidiary, related and affiliated companies, officers, owners, directors,
agents, representatives, attorneys, and employees (all of whom are referred to
throughout this Release as the “Parties”), of and from all claims, charges,
demands, actions, causes of action, complaints, suits, controversies,
proceedings, promises, agreements, liabilities, debts, obligations, judgments,
rights, fees, damages, losses, and expenses, of any and every nature whatsoever,
in law or in equity, known or unknown, suspected or unsuspected (collectively,
“Claims”), as a result of: (i) actions or omissions occurring through the
execution date of this Release; or (ii) any agreement, arrangement or promise
between Executive and any Party. Specifically included in this waiver and
release are, among other things, any and all Claims related to the Agreement,
Claims of alleged employment discrimination, either as a result of the
separation of Executive’s employment or otherwise, under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act, as amended by applicable New
York law and all of their respective implementing regulations and/or any other
federal, state or local statute, rule, ordinance, or regulation, as well as any
Claims for compensation of any type whatsoever, alleged wrongful discharge,
negligent or intentional infliction of emotional distress, breach of express or
implied contract, quasi- contract, promissory estoppel, detrimental reliance,
fraud, defamation, or any other unlawful behavior, the existence of which is
specifically denied by the Parties. The foregoing list is intended to be
illustrative rather than inclusive. Executive waives the rights and Claims to
the extent set forth above, and Executive also agrees not to institute, or have
instituted, a lawsuit against the Parties based on any such waived Claims or
rights.

Nothing in this Release, however, shall be construed to prohibit Executive from
filing a charge or participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or other federal, state or local
agency. Notwithstanding the foregoing, Executive waives Executive’s right to
recover monetary or other damages as a result of any Claim filed by Executive or
by anyone else on Executive’s behalf, including a class or collective action,
whether or not Executive is named in such proceeding.

Further, nothing in this Release is intended to waive Executive’s entitlement
to: (i) any earned but unpaid compensation or benefits from the Bank or any
affiliate of the Bank; (ii) the Severance Payment; (iii) vested or accrued
benefits under any tax-qualified or nonqualified employee benefit plan sponsored
by the Company or the Bank; (iv) equity awards under the Company’s stock plans,
but subject to the treatment thereof set forth in the plans and underlying award
agreements; (v) Executive’s right to elect health care continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) at Executive’s expense (if Executive is eligible for COBRA
coverage); and (vi) indemnification and directors’ and officers’ insurance
coverage applicable to the fullest extent





--------------------------------------------------------------------------------

 

permitted under applicable law and as provided in the Bank’s or the Company’s
charter, bylaws and directors’ and officers’ liability insurance policy.
Moreover, this Release does not waive claims that Executive could make, if
available, for unemployment or workers’ compensation.

Finally, this Release does not limit Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”) about a
possible securities law violation without approval of the Company or the Bank.
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or the Bank related to the possible securities law violation. This
Agreement does not limit the Executive’s right to receive any resulting monetary
award for information provided to any Government Agency.

Executive affirms that, absent Executive’s execution of this Release, Executive
would not be entitled to the Severance Payment and is therefore receiving
consideration to which Executive would not otherwise be entitled to receive.
Executive also affirms that the only consideration for Executive signing this
Release is that set forth in Section 4(h) of the Agreement, that no other
promise or agreement of any kind has been made to or with Executive by any
person or entity to cause Executive to execute this Release, and that Executive
fully understands the meaning and intent of this Release, including but not
limited to, its final and binding effect.

Executive also affirms that Executive shall be subject to the covenants set
forth in Section 6 of the Agreement.

Executive acknowledges that Executive has carefully read and reviewed this
Release and has been advised to seek the advice of an attorney, and Executive
has had an opportunity to consult with and receive counsel from an attorney
concerning the terms of this Release.

Executive understands and is satisfied with the terms and contents of this
Release and voluntarily has signed Executive’s name to the same as a free act
and deed. Executive agrees that this Release shall be binding upon Executive and
Executive’s agents, attorneys, personal representatives, heirs, and assigns.
Executive acknowledges that Executive has been given a period of at least 45
days from date of receipt within which to consider and sign this Release, which
shall not be signed by Executive before Executive’s last day of employment. To
the extent Executive has executed this Release less than 45 days after its
delivery to Executive, Executive hereby acknowledges that Executive’s decision
to execute this Release prior to the expiration of such 45-day period was
entirely voluntary.

Executive acknowledges that Executive will be given seven (7) days from the date
Executive signs this Release to change Executive’s mind and revoke this Release.
If Executive does not revoke this Release within seven (7) days of Executive’s
signing, this Release will become final and binding on the day following such
seven (7) day period.

In the event that any one or more of the provisions of this Release shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Release shall not in any way be affected
or impaired thereby. This Release shall inure to the benefit of and be binding
upon the Company, the Bank, their affiliates, any successor organization which
shall succeed the Company or the Bank by merger, acquisition or consolidation or
operation of law and their assigns. This Release shall be binding upon the
Executive and his assigns, heirs and legal representatives. This Release shall
be governed by the law of the State of New York without reference to its choice
of law rules.

﻿





2

--------------------------------------------------------------------------------

 

Any notice to revoke this Release will be deemed properly given or made if
personally delivered or, if mailed, when mailed by registered or certified mail,
postage prepaid to The First of Long Island Corporation at its principal
business office, to the attention of____________________. The principal business
office of The First of Long Island Corporation is located at 10 Glen Head
Road, Glen Head, New York 11545.

﻿ 

[Remainder of page is intentionally left blank] 

﻿ 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





3

--------------------------------------------------------------------------------

 

By executing this Release, Executive acknowledges that Executive has had the
opportunity to consult with an attorney of Executive’s choice; that Executive
has carefully reviewed and considered this Release; that Executive understands
the terms of this Release; and that Executive voluntarily agrees to them. 

﻿ 

EXECUTIVE

﻿ 

____________________________________________

﻿ 

﻿ 

Date:

(On or after Executive’s last day of employment) 

﻿ 

THE FIRST OF LONG ISLAND CORPORATION 

﻿ 

_____________________________________________ 

By:

Title: 

Date: 

﻿ 

THE FIRST NATIONAL BANK OF LONG ISLAND 

﻿ 

﻿ 

_____________________________________________ 

By:

Title: 

Date: 

﻿



4

--------------------------------------------------------------------------------